Title: To John Adams from Joseph Adams, 24 April 1809
From: Adams, Joseph
To: Adams, John



Green April the 24th: 1809

these from your friend and cusen Joseph Adams that went from Braintree to Uxbridge in the year 1755 in february—
to Mr John Adams Esq and former president of the united States Sir these lines may inform you that I am as well as can be expected for an old man in the 79th yare of my age through the goodness of god I am contineued to this day hoping these Lines will find you and your family well I Live with my oldest son Samuel Adams he and his family are well his seven Children have had the mumpes Lately but getting beter I would inform you Sir of my former Situation in Life I have had a greate dele of sickness I have had two wives my first wife Died march the first 1773 I marred a Second in July 1776 and She Died sence I moved to Green in the county of Kennebeck in the year 1807 in the 76th yare of her Age I moved from uxbridge to this town in october 1803 I moved to ablige my Children I have had six children and but three Liveing them are All sons they are all marred wives and got chilldren there names are Samuel and Joseph and David Joseph Adams has a son by the name of John and Davud has a son by the name of John to keep up the name of John in the famely of the Adamses my son Davud Lives in the same town his wife is bin sick and had wotchers all most six mounths and Look it upon to be near her End with a consumption I had a son by the name of moses he Died in the year 1788 in october in the 19 year of his age he went from home well and was brought home a corps as shocking a thinge to me as I Evere meet with he by accident fell into the flume of a grstmill and killed instently
Sir I Bege Leve to send a paper to you in my Letter to inform you sir that it was put into my hand the night before our April meting for the choice of govener by one of the Republeican party I take it to turn my vote from the course of Gore to the Seat of goverment I Did not think it a paper of your forming or that you Ever knew of I looked upon it to be a form of that parties making and I am not alone in it I call my self a federelest but there is but tow of that party in this town there was but 18 votes for gore in this town sir I with sum others would wish for a Letter in Return to me how it is if it was from you sir I Should be glad to know it or if not to knowe it please to give my Regardes to them that I Shall name if Living to your Brother peter B Adams to Decon Benjaman Bass Capt Samuel Bass and the widow of Ebenezer Adams and their children and the famely of the Nightingale and the widow of Daniel Baxer and Seth Spear they being an old acquaintence of mine and Send in your Letter in Return to me who of them are Living and who are not and John Baxter the Deaf & Dum man whether he be Living or not I have not ben to Braintree sense the year 1790 I have heard from them a number of times when I was in Bostown I have not Seen your self above 40 years but have heard from you a number of times and maney ways if you send me a Letter it to the post office in Green in the county of Kenebeck these from your friend Joseph Adams  I under stand the North Parrish is caled by the name of Quincy sense a saw the town I Rote in this Letter that my Son David Adamss wife had ben sick all winter but before I had sealed the Letter to Send to the post office She Died may the first day when I began this Letter I had not heared of a treaty between the contending partys I was glad to heare of it I hope it will put an end to the contention amongst our selves it seemed as if we must sune had war amongst our selves no more at present
exchuse my por writing and speling  yours to serve
Joseph Adams